DETAILED ACTION
	Claims 1-8, 10-11, 15-20, and 22-23 are pending and under consideration on the merits. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
Notice of Allowable Subject Matter
Claims 22-23 as restricted to the species elected by Applicant in the response filed 12/27/2019 to the restriction requirement are in condition for allowance.  Therefore, the species requirement with respect to claims 22-23 is withdrawn, and search and examination was expanded to the full scope of claims 22-23, and which are now found allowable over their full scope.  The prior art does not teach or suggest a personal care deodorant product as claimed that consists only of the listed ingredients as required by these claims as amended.  
Status of the Rejections
The 103 rejection is withdrawn and replaced with a new rejection incorporating the teachings of a new secondary reference, Naveed.
A new objection is applied to the claims as detailed below.
Claim Objections
Claim 6 is objected to because of the following informalities:  the claim recites “cocamide MEA” and “cocamide DEA,” but fails to spell out the meaning of the terms “MEA and “DEA.”  For clarity, the first instance of an abbreviation should be accompanied by the fully spelled out term.  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Florence et al. (US Pat. Pub. 2016/0095814) in view of Workman et al. (US Pat. Pub. 2006/0165623), Rao (US Pat. Pub. 2014/0050672), and Naveed (J. Pharm. Sci. & Res. Vol. 6(1), 2014, 338-341).
	As to claims 1-8, 10-11, and 15-20, Florence discloses cosmetic compositions (Title) that may comprise caprylic/capric triglyceride (paragraph 11), coconut oil, candelilla wax, beeswax, or shea butter as moisturizers (paragraphs 91-92), hydroxyethylcellulose as a thickener (paragraphs 107 and 110), corn starch as an absorbent (paragraphs 85-87), and grapefruit oil as an essential oil (a scent of “citris paradisi”)(paragraph 104).  Florence further discloses that the composition may be incorporated into a deodorant/antiperspirant (paragraph 39).  Florence does not require the presence of any of the ingredients recited by claims 15-20 and 23.  While Florence does disclose that the composition may comprise parabens as preservatives, Florence also discloses other, non-paraben preservatives that can be used, and does not require the presence of any preservative (paragraph 113).  While Florence does disclose that the composition may comprise aluminum starch octenylsuccinate as an absorbent or aluminum hydroxide stearate as a waterproofing agent paragraph 87), it does not require the presence of these ingredients.  
As to claims 1-8, 10-11, 15-20, and 22-23, Florence does not further expressly disclose a specific embodiment wherein the composition comprises the foregoing ingredients and is in the form of a personal care deodorant product, and which further comprises Maranta arundinacea or sodium bicarbonate (i.e., the elected species of soothing agent and deodorant agent).
Workman discloses a natural deodorant composition, and teaches that it is advantageous to avoid synthetic ingredients in deodorants to avoid adverse health effects such as skin irritation, allergic reactions, chemical sensitivity, and breakdown of the skin barrier (paragraphs 3-9).  Workman teaches natural deodorants comprising all natural ingredients including sodium bicarbonate deodorant (paragraphs 28 and 36).  
 Rao discloses a deodorant composition that is an alternative to commercially available deodorants that comprise an aluminum salt, the composition using Maranta arundinacea as a moisture absorber (paragraph 20 and Table 13 on page 3).  Rao reports that the composition outperformed a commercially available deodorant comprising an aluminum salt in terms of reducing sweat (paragraph 32).  
Naveed discloses that commonly used cosmetic products including deodorants/antiperspirants contain active chemical which are known to be toxic such as endocrine disruptors, and that long term exposure to these chemicals in low doses from such cosmetics can cause them to build up in the body over time, leading to a risk of serous malignancies (Abstract and left column of page 338).  Naveed expressly calls out parabens an example of an endocrine disruptor that is used in deodorants and also mentions phthalates and triclosans as other examples of endocrine disruptors (right column of page 338 and 
As to claims 1-8, 10-11, and 15-20, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Florence composition by incorporating the composition into a natural deodorant such as the sodium bicarbonate-containing deodorant taught by Workman, since Florence expressly teaches incorporating its composition into a deodorant composition, and Workman teaches such a deodorant composition and further teaches that it is advantageous to avoid synthetic ingredients in deodorants and Naveed expressly warns that compounds commonly used in cosmetic composition that are endocrine disruptors, such as parabens, triclosans, and phthalates, may be harmful to the user of the composition, which would have motivated the skilled artisan to select out from the lists of ingredients taught by Florence only ingredients of natural origin and which are not endocrine disruptors, such as the ingredients that are the elected species of the present claims, and not selecting for incorporation any parabens or other endocrine disruptors.  The resulting composition will reduce or eliminate perspiration in the underarm area of the user, since it comprises the same ingredients recited by the present claims, and a product cannot be separated from its properties.  It further would have been prima facie obvious to incorporate Maranta Arundinacea as a moisture absorber in order to reduce sweating upon application, since Rao expressly teaches that Maranta Arundinacea is useful in a deodorant composition that does not comprise aluminum salt deodorants, due to its moisture absorbing properties.  Such a modification is merely the combining of prior art elements according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
Response to Applicant’s Arguments
Applicant’s arguments will be addressed to the extent they may be relevant to the new grounds of rejection.  
Applicant argues that there is no reasonable expectation of success in arriving at the claimed invention, noting that the primary reference, Florence, is filled with abundant combinatorial possibilities.  Applicant references the Coalition for Affordable Drugs case to argue that Florence does not give any indication about which ingredients among the water, chelating agent, moisturizing agent, preservative, thickener, silicone, essential oil, structuring agent, vitamin, pharmaceutical, or antioxidant would be critical to the composition such that it would be successful, let alone that a natural ingredient should be picked over a synthetic.  Applicant argues that the skilled artisan would recognize that Centella asiatica stem cells would be critical to the Florence composition, but that nothing in Florence would motivate the skilled artisan to arrive at a composition that is substantially void of a paraben as claimed.  
In response, Florence is prior art for all that it teaches, and because Florence expressly teaches that each of the ingredients selected out by the rejection are suitable for use in the composition taught therein, it follows that the combination of ingredients selected by the rejection is prima facie obvious in light of Florence.  The mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  See Merck v. Biocraft, 10 USPQ2d 1843, 1846 (Fed Cir 1985); In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed.Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”); In re Susi , 440 F.2d 442, 445, 169 USPQ 423, 425 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was “huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives”).
While Applicant cites to the Coalition for Affordable Drugs case to support an argument against a prima facie case of obviousness, this case is not viewed as directly on point at least because the rejection at issue in that case involved selecting out ingredients from long lists of ingredients in a secondary reference for incorporation into the composition of the primary reference.  The Board found a lack of motivation to look to the secondary reference to improve the reference of the primary reference.  Here, however, the rejection is selecting from lists expressly disclosed by the primary Florence reference itself, and wherein Florence expressly teaches that each of these ingredients is suitable for use in the Florence composition.  While Applicant asserts that Florence does not teach that a natural ingredient should be picked over a synthetic, the secondary reference Workman is relied upon for its express teaching that it is advantageous to avoid synthetic ingredients in deodorants due to their adverse health effects, and the new ground of rejection also relies on Naveed’s express teaching that compounds commonly used in cosmetic composition that are endocrine disruptors, such as parabens, triclosans, and phthalates, may be harmful to the user of the composition, which would have motivated the skilled artisan to select out from the lists of ingredients taught by Florence only ingredients of natural origin and which are not endocrine disruptors, including parabens.  
Applicant also argues that the rejection does not provide any reasoning as to why the skilled artisan would include aluminum starch ocetenylsuccinate in the Florence composition, let alone replace the aluminum with Maranta arundinacea of Rao.
In response, the rejection does not rely on a motivation for the skilled artisan to include aluminum starch ocetenylsuccinate in the Florence composition.  Rather, the rejection proposes to incorporate the Florence composition into the natural deodorant of Workman because Florence expressly suggests that its composition may be incorporated into a deodorant, and further to incorporate Maranta arundinacea, because Rao teaches that Maranta arundinacea is useful as a natural moisture absorber in deodorants, which would have motivated the skilled artisan to incorporate it into the deodorant of Florence and Workman in order to absorb sweat, in light of Workman’s teachings that synthetic ingredients in deodorants should be avoided.  
Applicant argues that the cited art does not recognize the problem associated with chemicals interacting with thyroid hormones, such that there would be no reason to take the extra time and expense to arrive at the claimed invention that is substantially void of an endocrine disrupting chemical.
In response, the new ground of rejection relies on Naveed, which expressly provides a motivation to select for inclusion in the composition ingredients that are not endocrine disrupting chemicals because they may be dangerous to one’s health.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/           Examiner, Art Unit 1619                                                                                                                                                                                             
  


/Patricia Duffy/Primary Examiner, Art Unit 1645